UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1214


In re: YVE BLANC,

             Petitioner.



              On Petition for Extraordinary Writ. (7:06-cr-00402-TMC-1)


Submitted: April 18, 2019                                         Decided: April 23, 2019


Before WILKINSON, MOTZ, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Yve Blanc, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Yve Blanc petitions this Court for a writ of error coram nobis pursuant to

28 U.S.C. § 1651(a) (2012) and Fed. R. App. P. 21. A writ of error coram nobis can be

used to vacate a conviction when there is a fundamental error resulting in conviction and

no other means of relief is available. See United States v. Denedo, 556 U.S. 904, 911

(2009); United States v. Swaby, 855 F.3d 233, 238 (4th Cir. 2017). But see Carlisle v.

United States, 517 U.S. 416, 429 (1996) (noting that “it is difficult to conceive of a

situation in a federal criminal case today where a writ of coram nobis would be necessary

or appropriate” (brackets and internal quotation marks omitted)). We conclude that

Blanc fails to establish that he is entitled to a writ of error coram nobis. See United

States v. Akinsade, 686 F.3d 248, 252 (4th Cir. 2012) (setting forth requirements for

issuance of writ). Accordingly, although we grant Blanc leave to proceed in forma

pauperis, we deny his petition and deny his motion to appoint counsel. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                     PETITION DENIED




                                            2